Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-7-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Netherlands on 6-14-18. It is noted, however, that applicant has not filed a certified copy of the patent application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,936,975 to de Winter in view of U.S. Patent No. 5,393,317 to Robinson.
Referring to claim 1, de Winter discloses a device for delivering at least a layer of compost and/or casing soil to a shelving for growing mushrooms comprising, a first conveyor – at 13, on which in a downstream direction is arranged – see figures 1-2, a first hopper – at 12 directly connected at/on 13 as seen in figures 1-2, with a receiving opening – see open upper end, for receiving compost and a dispensing opening for delivering a compost layer on the first conveyor – see at the connection of 12 and 13 in figures 1-2, a second hopper – see connected to 12 in figures 1-2, with a receiving opening for receiving casing soil – see upper opening capable of receiving casing soil, and a dispensing opening for delivering casing soil on the compost layer – see lower opening providing material to 12 in figures 1-2, and at least one separator – at 14, for separating in a direction perpendicular to the downstream direction at least two fractions of the layer of compost with casing soil – see capable of separating fractions at 15 in figures 1-2. De Winter does not disclose the second hopper arranged on the first conveyor downstream with respect to the first hopper. Robinson does disclose the second hopper – at 12 or 16, or – at 52, arranged on the first conveyor – at 18 or 50, downstream with respect to the first hopper – at 14 or 47 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of de Winter and add the second hopper arranged downstream with respect to the 
Referring to claim 2, de Winter as modified by Robinson further discloses a delivery end for delivering separately but simultaneously at least two fractions of the compost layer with the casing soil – see end of 20 in figures 1-2 of de Winter.
Referring to claim 3, de Winter as modified by Robinson further discloses the separator comprises a blocking – see walls of 14 in figures 1-2 of de Winter, adjacent to the surface of the conveyor – see figures 1-2, that locally prohibits the presence of a compost layer and casing soil – see preventing compost from leaving the sides of 14 in figures 1-2 of de Winter.
Referring to claim 4, de Winter as modified by Robinson further discloses the separator extends at least in the transport direction along the dispensing opening of the first hopper and the second hopper – see at 14 in figures 1-2 of de Winter.
Referring to claim 5, de Winter as modified by Robinson further discloses the separator comprises a beam-shaped body – at 14, that extends essentially over the conveyor – at 12 – see figures 1-2 of de Winter. De Winter as modified by Robinson does not disclose the separator extends essentially over the entire length of the conveyor. However, it would have been obvious to one of ordinary skill in the art to take the device of de Winter as modified by Robinson and add the separator extending over the entire length of the conveyor as claimed, so as to yield the predictable result of allowing for more material to be placed into the separator as desired.  
Referring to claim 6, de Winter as modified by Robinson further discloses a first equalizer – at 10, arranged adjacent the dispensing opening of the first hopper and the dispensing opening of the second hopper for equalizing the compost layer – see figures 1-2 of de Winter, and/or a second equalizer – at 11, arranged downstream of the dispensing opening of the second 
Referring to claim 7, de Winter as modified by Robinson further discloses at least one of the equalizers comprises a pressure roller – see at 10,11 in figures 1-2 of de Winter.
Referring to claim 8, de Winter as modified by Robinson further discloses the first hopper comprises a second and a third conveyor – see on each side of the hopper at 12 in figures 1-2 of de Winter, arranged adjacent to the first conveyor – at 13 – see figures 1-2 of de Winter, and dimensioned such that they deliver compost provided to the first hopper at mutual sides of the separator – at 14, on the first conveyor – at 13 – see figures 1-2 of de Winter. De Winter as modified by Robinson does not disclose the second and third conveyor arranged above and in parallel to the first conveyor. However, it would have been obvious to one of ordinary skill in the art to take the device of de Winter as modified by Robinson and add the second and third conveyor being arranged above and in parallel to the first conveyor, so as to yield the predictable result of controlling the quantity of material to be conveyed as desire. 
Referring to claim 9, de Winter as modified by Robinson further discloses the second hopper comprises a gun conveyor – see connected at 12 in figures 1-2 of de Winter, for dividing the casing soil in a direction perpendicular to the direction of conveyance – see at 12 in figures 1-2 of de Winter.
.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 10-7-21 obviates the 35 U.S.C. 112(b) rejections of claims 1-10 detailed in the last office action dated 7-28-21.
	Regarding the prior art rejections of claim 1, the claim limitations of the second hopper being arranged downstream on the first conveyor with respect to the first hopper obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) detailed in the last office action dated 7-28-21. However, these claim amendments necessitate the new grounds of rejection detailed earlier in paragraph 2 of this office action. Further, the de Winter reference US 3936975 discloses a second hopper – see connected to 12 in figures 1-2, with a receiving opening for receiving casing soil – see upper opening capable of receiving casing soil, and a dispensing opening for delivering casing soil on the compost layer – see lower opening providing material to 12 in figures 1-2 where the components of the casing soil and compost layer are in contact with each other and therefore disposed on each other. De Winter further discloses the separator – at 14, is substantially perpendicular to the downstream direction defined by the conveyor – at 13 as seen in figures 1-2 
Regarding the prior art rejections of claim 2, de Winter further discloses a delivery end for delivering separately but simultaneously at least two fractions of the compost layer with the casing soil – see end of 20 in figures 1-2. Applicant does not positively recite in the claim to what the delivery end is delivering material to. Therefore the top end of item 20 of de Winter delivers items 9,15 at both ends along the longitudinal distance of item 20 provides for simultaneous movement of the material – at 9,15 on item 20 with the material at 9,15 on either longitudinal end of 20 being separated from each other via the intervening material of 9,15 as seen in figures 1-2 of de Winter.  

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643